 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   ANDREA D. ALONGI,
                                                          Case No.: 2:19-cv-01388-RFB-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                    [Docket No. 17]
14   BARCLAYS SERVICES, LLC,
15          Defendant(s).
16         Plaintiff filed a notice of Rule 26(f) conference. Docket No. 17. Discovery-related
17 documents should not be filed unless ordered by the Court. See Local Rule 26-8; see also Fed. R.
18 Civ. P. 5(d)(1). No such order has been entered in this case. Accordingly, the Court STRIKES
19 the above-referenced document, and instructs the parties to refrain from filing discovery
20 documents on the docket in the future absent a Court order that they do so.
21          IT IS SO ORDERED.
22         Dated: November 26, 2019
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
